DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 6, 2022 relating to newly added limitations from claims 4, 10, and 16  have been fully considered but are not persuasive. Applicant’s amended claim limitations are rejected based on the addition of the Brandwine and Ahmed references to the rejection of the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (United States Patent Application Publication 2016/0013992) in view of Brandwine et al. (United States Patent 9,384,029), Ahmed et al. (United States Patent Application Publication 2017/0364387) and Gallant et al. (United States Patent Application Publication 2016/0253198).
As per claim 1, Reddy teaches the invention substantially as claimed including a computer-implemented method, the method comprising: 
	generating a graphical user interface on a display screen, wherein the graphical user interface is associated with monitoring and controlling a maintenance of a source compute node ([0067], the VRM 225, 227 provides a web page user interface by which the administrator can view, access and/or modify the configurations of the virtual server rack 206. For example, the VRM 225, 227 may provide a web page user interface by which the administrator can retire a physical host in the virtual server rack 206); 	
	in response to a system administrator interaction with the graphical user interface, access an application programming interface (API) ([0059], The APIs 502, 504, 506, 508 of the illustrated example include routines, protocols, function calls, and other components defined for use by external programs, routines, or components to communicate with the VRM 225, 227. Such communications may include sending information to the VRM 225, 227, requesting information from the VRM 225, 227, requesting the VRM 225, 227 to perform operations, configuring the VRM 225, 227, etc.; and [0067], the operations and management layer 406 is in communication with the VRM 225, 227 via the API interface 506 to provide different services such as heat-map service, capacity planner service, maintenance planner service, events and operational view service, and virtual rack application workloads manager service…The vCenter server 510 of the illustrated example communicates with the VRM 225, 227 via the API interface 508 to provide administrators with views of and access to configurations of the virtual server rack 206. In the illustrated example, the VRM 225, 227 provides a web page user interface by which the administrator can view, access and/or modify the configurations of the virtual server rack 206. For example, the VRM 225, 227 may provide a web page user interface by which the administrator can retire a physical host in the virtual server rack 206); 
	in response to accessing the API, executing the API  ([0068], FIG. 6 depicts example hardware management application program interfaces (APIs) 602 of the HMS 208, 214 of FIGS. 2-5 that are between the example physical hardware resources 224, 226 of FIGS. 2-5 and the example PRM 518. The example PRM 518 is a component of the VRM 225, 227 (FIGS. 4 and 5) in the software stack of the virtual server rack 206 (FIG. 2). An example PRM 518 is provided in each physical rack 202, 204 and is configured to manage corresponding physical hardware resources 224, 226 of the corresponding physical rack 202, 204 (FIG. 2)), through at least a processor accessing one or more memories ([0045], The example architecture 400 includes a virtual imaging appliance (VIA) 410 that communicates with the hardware layer 402 to store operating system (OS) and software images in memory of the hardware layer 402 for use in initializing physical resources needed to configure the virtual server rack 206), wherein the application programming interface controls execution of maintenance of source nodes by;  
	establishing a maintenance schedule of a source node, wherein a selected maintenance is to be performed on the source node ([0018], the administrator may approve (or confirm) the host retirement and initiate a host retirement process. For example, the selected host may transition into a maintenance mode which dynamically triggers a set of logical operations to relocate virtual machines (VMs) before starting maintenance on a hardware component (e.g., initiating host retirement on the selected host); [0174], an administrator may, via a web page user interface provided by, for example, the vCenter server 510 (FIG. 5), select a physical host to retire (e.g., move offline, remove from the virtual server rack 206, etc.); and [0178], the example VRM 225, 227 determined that the administrator selected to approve the host retirement (e.g., via a user selection of a approve user interface control), then, at block 716, the example VRM 225, 227 puts the physical host into maintenance mode); 
	determining and identifying one or more virtual machine instances that are  configured on the source node and will be affected by the maintenance schedule ([0018], the selected host may transition into a maintenance mode which dynamically triggers a set of logical operations to relocate virtual machines (VMs) before starting maintenance on a hardware component; [0174], the example VRM 225, 227 determines a workload associated with the selected physical host… the virtual rack manager directory 532 may retrieve mappings of logical resources to the physical host from the example virtual rack manager data store 536; and [0178], the VRM 225, 227 may invoke the maintenance planner service of the OAM layer 406 to dynamically trigger a set of logical operations to relocate virtual machines (VMs) before starting maintenance on a hardware component);
	determining and selecting a target node that is available to host the one or more virtual machine instances of the source node ([0179], the example VRM 225, 227 moves the workloads accommodated by the virtual server rack 206 to another host(s) included in the virtual server rack 206 (e.g., to another host(s) included in the cluster of physical hosts included in the example virtual server rack 206));
	determining, by the API ([0059], The APIs 502, 504, 506, 508 of the illustrated example include routines, protocols, function calls, and other components defined for use by external programs, routines, or components to communicate with the VRM 225, 227. Such communications may include sending information to the VRM 225, 227, requesting information from the VRM 225, 227, requesting the VRM 225, 227 to perform operations, configuring the VRM 225, 227, etc.), a source node profile and source node properties ([0174], At block 704, the example VRM 225, 227 determines a workload associated with the selected physical host. For example, the workflow services engine 514 may retrieve a workload profile from the virtual rack manager data store 536 that includes the selected physical host); 	
	 applying, by the API ([0059], The APIs 502, 504, 506, 508 of the illustrated example include routines, protocols, function calls, and other components defined for use by external programs, routines, or components to communicate with the VRM 225, 227. Such communications may include sending information to the VRM 225, 227, requesting information from the VRM 225, 227, requesting the VRM 225, 227 to perform operations, configuring the VRM 225, 227, etc.) , the source node profile and the source node properties to the target node ([0067], The vCenter server 510 of the illustrated example communicates with the VRM 225, 227 via the API interface 508 to provide administrators with views of and access to configurations of the virtual server rack 206; and [0174], At block 704, the example VRM 225, 227 determines a workload associated with the selected physical host. For example, the workflow services engine 514 may retrieve a workload profile from the virtual rack manager data store 536 that includes the selected physical host. At block 706, the example VRM 225, 227 determines the physical resources provided by the physical host to the workload. For example, the virtual rack manager directory 532 may retrieve mappings of logical resources to the physical host from the example virtual rack manager data store 536);
	 relocating one or more virtual machine instances of the source node to the target node ([0178], the VRM 225, 227 may invoke the maintenance planner service of the OAM layer 406 to dynamically trigger a set of logical operations to relocate virtual machines (VMs) before starting maintenance on a hardware component; and [0179], the example VRM 225, 227 moves the workloads accommodated by the virtual server rack 206 to another host(s) included in the virtual server rack 206 (e.g., to another host(s) included in the cluster of physical hosts included in the example virtual server rack 206));
	in response to the one or more virtual machines being relocated from the source node, performing the selected maintenance on the source node ([0018], When the virtual machines have been successfully relocated (e.g., to one or more other hosts), then examples disclosed herein retire the host by, for example, sending a SYS POWER OFF message to the selected host;  and [0179], At block 718, the example VRM 225, 227 moves the workloads accommodated by the virtual server rack 206 to another host(s) included in the virtual server rack 206 (e.g., to another host(s) included in the cluster of physical hosts included in the example virtual server rack 206). At block 720, the example VRM 225, 227 retires the host. For example, the VRM 225, 227 may take the host offline by sending a SYS POWER OFF message to the BMCs on board the selected host and may remove the host from the pool of available physical resources).

	Reddy fails to specifically teach, updating, by the API, a source node property in order to disable new virtual machine instance launches on the source node.
	However, Brandwine teaches, updating, by the API (Column 3, Lines 63-67, the ONM system includes a system manager module 110 and multiple communication manager modules 109a, 109b, 109c, 109d, 150 to facilitate the configuring and managing communications on the virtual computer network; and Column 16, Lines 18-22,  the client computing device interface 802 can facilitate interaction with client computing systems 145 via established Application Protocol Interfaces (“APIs”) provide by the substrate network 100), a source node property in order to disable new virtual machine instance launches on the source node (Column 19, Lines 7-13, the ONM system manager 110 determines that an identified set of virtual machine instances 107 requires isolation based on the received request. As previously described, the isolation of the virtual machine instances can include one of the migration of any virtual machine instances associated with the identified set of virtual machine instances to one or more physical computing devices 105; and  Column 20, Lines 32-38, the ONM system manager 110 can limit the instantiation of any additional virtual machine instance that would be associated with the identified set of virtual machine instances to one of the physical computing systems 105 currently hosting other virtual machine instances associated with the identified set of virtual machine instances).
	Reddy and Brandwine are analogous because they are both related to virtual machine migration. Reddy teaches a method of migrating virtual machines running on a host that is selected for maintenance. ([0018], the administrator may approve (or confirm) the host retirement and initiate a host retirement process. For example, the selected host may transition into a maintenance mode which dynamically triggers a set of logical operations to relocate virtual machines (VMs) before starting maintenance on a hardware component). Brandwine teaches a method of virtual machine management including migration. (Column 2, Lines 33-47, aspects of the present disclosure relate to the management of virtual machine instances. Specifically, embodiments of network data transmission analysis systems and methods are disclosed that can use contextual information in the execution of virtual machine instances to isolate and migrate virtual machine instances onto physical computing devices. In one aspect, virtual machine instances associated with a set of virtual machine instances to be isolated can be migrated to one or more computing devices designated to host the isolated set of virtual machine instances. In another aspect, virtual machine instances not associated with the set of virtual machine s instances to be isolated can be migrated from the one or more computing devices designated to host isolated the set of virtual machine instances). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings regarding Reddy’s API would be modified with the isolation and migration mechanisms taught by Brandwine in order to manage virtual machines. Therefore, it would have been obvious to combine the teachings of Reddy and Brandwine. 

	The combination of Reddy-Brandwine fails to specifically teach, verifying, by the API the target node.
	However, Ahmed teaches, verifying, by the API the target node. ([0028], Mobility engine 108 determines whether migrating VM 106 breaches a thermal threshold (decision block 208)… Mobility engine 108 retrieves the average computing resource usage of migrating VM 106 on source host computer 104 from database 110 and applies that value to target host computer(s) 116 to determine whether adding migrating VM 106 to target host computer(s) 116 causes a breach of the thermal threshold; and [0036], Mobility engine 108 determines that the migration path to the target host in the current validation, as well as the target host itself, can allow the migrated VM to function with minimized performance restrictions on the migrated VM or the target host computer).
	Reddy-Brandwine and Ahmed are analogous because they are each related to virtual machine management. Reddy teaches a method of migrating virtual machines running on a host that is selected for maintenance. Brandwine teaches a method of virtual machine management including migration. Ahmed teaches a method of migrating virtual machines running on a host that is selected for maintenance where potential destination targets are ranked in order to select the best destination for a migrating virtual machine. ([0003], Migration permits a clean separation between hardware and software, thereby improving … low-level system maintenance. Live migration permits an administrator to move a running virtual machine between different physical machines without disconnecting a running client or application program. For a successful live migration, memory, storage, and network connectivity of the virtual machine need to be migrated from the source host to the destination host; and [0013], Embodiments of the present invention recognize that efficiency may be gained by implementing an engine that guides a user, such as a system administrator, through VM migration validation by providing a matrix of the best possible migration paths and target hosts based on the VM requirements, configuration, and server resources. Embodiments of the present invention categorize and rank available target hosts by validating performance requirements in terms of virtualized accelerators, thermal requirements of the VM, and availability of the target host considering predictive errors reported on memory devices and interfaces of the target host). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings regarding the combination of Reddy-Brandwine would be modified with the verification and ranking mechanisms taught by Ahmed in order to migrate virtual machines from a source host to the most suitable destination host. Therefore, it would have been obvious to combine the teachings of the combination of Reddy-Brandwine and Ahmed. 

	The combination of Reddy-Brandwine-Ahmed also to specifically teach, re-initiating run-time execution of the one or more virtual machines on the target node.
	However, Gallant teaches, re-initiating run-time execution of the one or more virtual machines on the target node ([0073], MTDC 100 may also provide temporary migration of virtual machines, e.g. Virtual Machines 110A and/or 110A', without disruption of service so as to permit maintenance on one or more physical servers, i.e., the bare metal systems; and [0121], Method 600 then migrates the Customer VM(s), i.e. VM-A1 110A and VM-A2 110A' supported by Hypervisor A1 108, to the active High Availability Virtual Hypervisor 160A, supported by Hypervisor C1 156, block 512; [0123], the failover virtual platform of the migrated Virtual Machines HA-VM-A1 202 and HA-VM-A2 202' appear and are operable as the production resources for the Customer 104 (See FIG. 2). The now active failover virtual platform of HA-VM-A1 202 and HA-VM-A2 202' is left alone until such time as it is desired to migrate the Virtual Machines back to the repaired, restored, replaced, or revived Physical System A1 106).
	The combination of Reddy-Brandwine-Ahmed and Gallant are analogous because they are each related to virtual machine management. Reddy teaches a method of migrating virtual machines running on a host that is selected for maintenance. Brandwine teaches a method of virtual machine management including migration.  Ahmed teaches a method of migrating virtual machines running on a host that is selected for maintenance where potential destination targets are ranked in order to select the best destination for a migrating virtual machine. Gallant also teaches a method of migrating virtual machines running on a host that is selected for maintenance. ([0073], MTDC 100 may also provide temporary migration of virtual machines, e.g. Virtual Machines 110A and/or 110A', without disruption of service so as to permit maintenance on one or more physical servers, i.e., the bare metal systems; and [0119], method 600 waits for a Trigger event such as but not limited to… an indication of maintenance for the first physical computing system, e.g., Physical System A1 106). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Reddy-Brandwine-Ahmed would be modified with the migration mechanism taught by Gallant in order to migrate virtual machines from a source host, restart the migrated virtual machines on a target host, and complete maintenance operations on the source host. Therefore, it would have been obvious to combine the teachings of the combination of Reddy-Brandwine-Ahmed and Gallant. 

As per claim 2, Ahmed teaches wherein the method further comprises: 
	issuing a request to identify the target node as a preferred migration target node ([0024], After receiving a trigger, either from a user or a system, to begin a VM migration, mobility engine 108 chooses one of what may be a plurality of potential target hosts within distributed data processing environment 100, such as target host computer(s) 116, for validation and ranking…The VM migration process may also be user-initiated, on-demand; [0026], Mobility engine 108 creates a ranking of each available target host. The ranking includes a designation of order. For example, the designation may be a number, such as one, two or three. In another example, the designation may be a word, such as high, medium or low, or good, better or best. In the depicted embodiment, mobility engine 108 ranks each migration path and associated target host by designating a color: red, orange, or green…Green represents a path or host that meets requirements and allows the migrated VM to function with minimized performance restrictions or limitations, i.e., few or none).
	 
As per claim 3, Ahmed teaches, wherein the method further comprises:
issuing a request to identify the target node as a not preferred migration target node ([0024], After receiving a trigger, either from a user or a system, to begin a VM migration, mobility engine 108 chooses one of what may be a plurality of potential target hosts within distributed data processing environment 100, such as target host computer(s) 116, for validation and ranking; and [0026], If mobility engine 108 determines the target host does not meet basic resource requirements ("no" branch, decision block 204), then mobility engine 108, in the depicted embodiment, ranks the migration path as red (step 226)… red represents a path or host that does not meet requirements of migrating VM 106 or target host computer(s) 116).

As per claim 5, Reddy teaches, wherein the method further comprises: 
	generating, by the API, a message regarding a maintenance updating of the source node ([0059], The APIs 502, 504, 506, 508 of the illustrated example include routines, protocols, function calls, and other components defined for use by external programs, routines, or components to communicate with the VRM 225, 227. Such communications may include …requesting the VRM 225, 227 to perform operations, configuring the VRM 225, 227, etc.); and 
	transmitting, by the API, the message regarding the maintenance updating of the source node to a patching controller ([0174], the example VRM 225, 227 receives a request to retire a physical host (e.g., the physical hardware resources 224, 226) in the virtual server rack 206. For example, an administrator may, via a web page user interface provided by, for example, the vCenter server 510 (FIG. 5), select a physical host to retire (e.g., move offline, remove from the virtual server rack 206, etc.); and [0178], the VRM 225, 227 may invoke the maintenance planner service of the OAM layer 406 to dynamically trigger a set of logical operations to relocate virtual machines (VMs) before starting maintenance on a hardware component).

As per claim 6, Gallant teaches, wherein in response to the selected maintenance being completed: 
	automatically generating an electronic message containing content of the performance of the selected maintenance on the source node ([0086], once Physical System A1 106 has been upgraded, replaced or otherwise restored to operation and Hypervisor A1 108 is re-established, HA-VM-A1 202A and HA-VM-A2 202A' may be migrated back to the original configuration of VM-A1 110A and VM-A2 110A' if so desired. Such reverse migration may be desired for a variety of reasons, including but not limited to a completion of the maintenance of the physical server); and 
	control, by at least the processor using a network communication, transmission in real time of the electronic message including content of the performance of the selected maintenance on the source node so that there is immediate access to the content of the performance of the selected maintenance on the source node ([0086], once Physical System A1 106 has been upgraded, replaced or otherwise restored to operation and Hypervisor A1 108 is re-established, HA-VM-A1 202A and HA-VM-A2 202A' may be migrated back to the original configuration of VM-A1 110A and VM-A2 110A' if so desired. Such reverse migration may be desired for a variety of reasons, including but not limited to a completion of the maintenance of the physical server).

As per claim 7, this is the “non-transitory computer-readable medium” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 8, this claim is similar claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 9, this claim is similar claim 3 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 11, this claim is similar claim 5 and is rejected for the same reasons.
As per claim 12, this claim is similar claim 6 and is rejected for the same reasons.
As per claim 13, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 14, this claim is similar claim 2 and is rejected for the same reasons. 
As per claim 15, this claim is similar claim 3 and is rejected for the same reasons. 
As per claim 17, this claim is similar claim 5 and is rejected for the same reasons.
As per claim 18, this claim is similar claim 6 and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELISSA A. HEADLY
Examiner
Art Unit 2199

/QING YUAN WU/Primary Examiner, Art Unit 2199